ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-046, concluding on the record certified by the Board pursuant to Rule 1:20-4(f)(1) (default by respondent), that JOSEPH S. CHIZIK of MOUNT LAUREL, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with clients), RPC 1.5(b) (failure to provide a written fee agreement), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that prior to reinstatement to the practice of law, respondent should be required to provide proof of his fitness to practice;
And good cause appearing;
It is ORDERED that JOSEPH S. CHIZIK is suspended from the practice of law for a period of three months and until the *400further Order of the Court, effective February 14, 2014; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.